CHARLES CARROLL (Ret.), Associate Judge.
By this petition for certiorari, a claimant for unemployment compensation benefits presents for review a decision of the Industrial Relations Commission affirming a ruling of an appeals referee which dismissed, as untimely filed, her appeal from a hearing examiner’s adverse determination of her claim.
A rule of the Division of Employment Security, Unemployment Compensation, relating to Practice and Procedure before Appeals Referees, promulgated pursuant to statute, provided:
***** *
“(2) If it is shown that written appeal was not made within the time provided *183by these rules because of action or inaction of the Division which was prejudicial to the interests of appellant or because the appellant did not receive the Notice of determination or redetermination through postal delay within ten days from the date of mailing, the appeal shall be considered timely provided the appellant made a diligent effort to file at the earliest date possible.”
‡ $ sfc $ ‡ ‡
On consideration of the petition, and the record, briefs, and argument, we find merit in petitioner’s position that there was no sufficient showing that claimant’s appeal from the hearing officer’s determination was not taken within the time required.
Certiorari is granted. The decision of the Commission is quashed, and the dismissal of the petitioner’s appeal is vacated, with direction that the said appeal of the petitioner-claimant be considered and determined by the appeals referee.
It is so ordered.